|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

TYRoNE MARTIN, ; oivii No. 3:16-cv-2060
Piaintifr § (Judge Mariani)
V_ .

SECRETARY OF CORRECT|ONS,
et a/.,

Defendants

ORDER

 

AND NOW, this 2 z day of January, 2019, upon consideration of P|aintist
motions (Docs. 153, 154, 156) for appointment of counse|, and for the reasons set forth in
the Court’s Memorandum of the same date, |T |S HEREBY ORDERED THAT the motions

(Docs. 153, 154, 156) are DEN|ED without prejudice

 

R'obert [5.'Mariani
United States District Judge

